Name: 89/368/EEC: Council Decision of 29 May 1989 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  America;  cooperation policy;  means of agricultural production;  agricultural policy
 Date Published: 1989-06-14

 Avis juridique important|31989D036889/368/EEC: Council Decision of 29 May 1989 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries Official Journal L 163 , 14/06/1989 P. 0030 - 0031*****COUNCIL DECISION of 29 May 1989 amending the Seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries (89/368/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 89/100/EEC (2), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 89/2/EEC (4), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 88/380/EEC (6), and in particular Article 15 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas, in its Decision 85/355/EEC (7), as last amended by Commission Decision 89/357/EEC (8), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfied the conditions laid down in Directive 66/401/EEC, 66/402/EEC and 69/208/EEC; Whereas in its Decision 85/356/EEC (9), as last amended by Commission Decision 89/357/EEC, the Council determined that seed of certain species produced in certain third countries was equivalent to corresponding seed produced in the Community; Whereas it has since been established that in Uruguay also there are rules on seed control for a range of plant species, which include provision for official field inspections to be carried out during the period of seed production; Whereas an examination of the said rules and of the manner in which they are applied in Uruguay has shown that for certain species, the prescribed field inspections satisfied the conditions laid down in Annex I to Directive 66/401/EEC, 66/402/EEC or 69/208/EEC, as the case may be, and the conditions governing seed harvested and controlled there afforded, as regards the seed's characteristics, namely identity, examination, marking and control, the same assurances as do the conditions applicable to such seed harvested and controlled within the Community; Whereas Uruguay should therefore be granted equivalence in respect of certain species, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/355/EEC is hereby amended as follows: 1. In Part I (1), point 1.1, the entry 'U = Uruguay' is inserted after the entry 'TR = Turkey'. 2. In the table in Part I (2) the following item is inserted after the item relating to Turkey: 1.2.3.4 // // // // // 1 // 2 // 3 // 4 // // // // // 'U // Ministerio de GanaderÃ ­a, Agricultura y Pesca, DirecciÃ ³n Granos (DIGRA), Unidad Ejucurora de Semillas, Montevideo // - 66/401 Festuca arundinacea Lolium multiflorum Phalaris aquatica Lotus corniculatus Trifolium pratense Trifolium repens // // // // - 66/402 Sorghum bicolor // (b) // // // Zea mays // // // // - 69/208 Helianthus annuus' // // // // // Article 2 The Annex to Decision 85/356/EEC is hereby amended as follows: 1. In Part I (1), point 1.1, the entry 'U = Uruguay' is inserted after the entry 'TR = Turkey'. 2. In the table in Part I (2), the following item is inserted after the item relating to Turkey: 1.2.3.4.5.6 // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // // 'U // Ministerio de GanaderÃ ­a, Agricultura y Pesca, DirecciÃ ³n Granos (DIGRA), Unidad Ejecutora de Semillas, Montevideo // - 66/401 Festuca arundinacea Lolium multiflorum Phalaris aquatica Lotus corniculatus Trifolium pratense Trifolium repens // - Basic seed / Semences de base - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration // B CZ/1 // // // // - 66/402 // - Basic seed / Semences de base // B // // // // Sorghum bicolor Zea mays // - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration // CZ/1 // (d) // // // - 69/208 // - Basic seed / Semences de base // B // // // // Helianthus annuus // - Certified seed, 1st generation/Semences certifiÃ ©es, premiÃ ¨re gÃ ©nÃ ©ration' // CZ/1 // // // // // // // Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 May 1989. For the Council The President C. ROMERO HERRERA (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 38, 10. 2. 1989, p. 36. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 5, 7. 1. 1989, p. 31. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 187, 16. 7. 1988, p. 31. (7) OJ No L 195, 26. 7. 1985, p. 1. (8) OJ No L 151, 3. 6. 1989, p. 36. (9) OJ No L 195, 26. 7. 1985, p. 20.